Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 


 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made this December 31, 2009
by and among DUTCH GOLD RESOURCES, INC., a publicly-owned Nevada Corporation
(the “Buyer”), Rauno Perttu, Strategic Minerals Inc., a Nevada corporation, and
Aultra Gold Capital Inc., a Turks and Caicos corporation  (collectively, the
“Seller”).
 
WITNESSETH
 
WHEREAS, the Seller is the holder of Six Million Four Hundred Forty Two Thousand
Five Hundred (6,442,500) issued and outstanding shares of the common stock of
Aultra Gold, Inc., a publicly-owned Nevada corporation (the “Company”), with a
class of Securities registered pursuant to the Securities Act of 1933, as
amended, whose shares of common stock, par value $0.001 per share (the “Common
Stock”) are traded on the over the counter Bulletin Board under the symbol
“AGDI”; and
 
WHEREAS, the Buyer wishes to purchase from the Seller, and the Seller wishes to
sell to the Buyer, Six Million Four Hundred Forty Two Thousand Five Hundred
(6,442,500) of the shares of Common Stock held by the Seller (the “Shares”) in
consideration the issue of One Million Shares of common shares of Buyer;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.     Definitions.
 
The following terms shall have the following meanings for the purposes of this
Agreement:
 
(a) “Affiliate” means, with respect to any specified Person,
 
(i) any other Person which, directly or indirectly, owns or controls, is under
common ownership or control with, or is owned or controlled by, such specified
Person;
 
(ii) any other Person which is a director, officer or partner or is, directly or
indirectly, the beneficial owner of 10 percent or more of any class of equity
securities of the specified Person or a Person described in clause (a) of this
paragraph;
 
(iii) another Person of which the specified Person is a director, officer or
partner or is, directly or indirectly, the beneficial owner of 10 percent or
more of any class of equity securities; or
 
(iv) any relative or the spouse of the specified Person or any of the foregoing
Persons.
 
1

--------------------------------------------------------------------------------


 
(b) “Business Day” means any day of the year other than:
 
(i)  
any Saturday or Sunday, or

 
(ii)  
any day which is a Legal Holiday as declared to be such by federal law.

 
(c) “Closing” means the consummation(s) of the transactions contemplated herein.
 
(d) “Closing Date” means the date on which the Closing occurs.
 
(e) “Contract” means any contract, lease, commitment, understanding, sales
order, purchase order, agreement, indenture, mortgage, note, bond, right,
warrant, instrument, plan, permit or license, whether written or oral.
 
(f) “Dollars” or numbers preceded by the symbol “$” means amounts in United
States Dollars.
 
(g) “Governmental Authority” means the government of the United States or any
foreign country or any state or political subdivision thereof and any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
 
(h) “Law” or “Laws” means any law, statute, regulation, ordinance, rule, order,
decree, judgment, consent decree, settlement agreement or governmental
requirement enacted, promulgated, entered into, agreed or imposed by any
Governmental Authority.
 
(i) “Lien” means any mortgage, lien, charge, restriction, pledge, security
interest, option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance.
 
(j) “Loss” or “Losses” means any and all liabilities, losses, costs, claims,
damages (including consequential damages), penalties and expenses (including
attorneys’ fees and expenses and costs of investigation and litigation). In the
event any of the foregoing are indemnifiable hereunder, the terms “Loss” and
“Losses” shall include any and all attorneys’ fees and expenses and costs of
investigation and litigation incurred by the Indemnified Person in enforcing
such indemnity. No Loss shall be reduced by reason of tax benefits allegedly
enjoyed as a result of such Loss by an Indemnified Party.
 
(k) “Person” means any individual, corporation, proprietorship, firm,
partnership, limited partnership, trust, association or other entity, including
a government or government department, agency or instrumentality.
 
(l) “Parties” shall mean the Buyer and the Seller, collectively.
 
(m) “Securities Act” means the Securities Act of 1933, as amended.
 
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(o) “Security” or “Securities” means any note, stock, treasury stock, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, reorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas, or other mineral rights, any put, call,
straddle, option, or privilege on any security, certificate of deposit, or group
or index of securities (including any interest therein or based on the value
thereof), or any put, call, straddle, option, or privilege entered into on a
national securities exchange relating to foreign currency, or, in general, any
interest or instrument commonly known as a “security”, or any certificate of
interest or participation in, temporary or interim certificate for, receipt for,
guarantee of, or warrant or right to subscribe to or purchase, any of the
foregoing.
 
2

--------------------------------------------------------------------------------


 
(p) “Taxes” means all taxes, charges, fees, duties, levies or other assessments,
including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise,
value added, stamp, leasing,  lease, user, transfer, fuel, excess profits,
occupational, interest equalization, windfall profits, severance, employee's
income withholding, other withholding, unemployment and Social Security taxes,
which are imposed by any Governmental Authority, and such term shall include any
interest, penalties or additions to tax attributable thereto.
 
ARTICLE II
SALE AND PURCHASE OF SHARES
 
2.1    Sale and Purchase of Shares.
 
(a)           The Seller hereby agrees to sell to the Buyer the Shares, which
represent approximately Sixty-Seven Percent (67%) of the issued and outstanding
shares of capital stock of the Company, free and clear of all Liens, and the
Buyer hereby agrees to purchase all such Shares, subject to the terms and
conditions of this Agreement, in consideration for: (i) the issuance of One
Million (1,000,000) newly-issued shares of the Buyer’s common stock, par value
$0.001 per share (the “Purchase Shares”); and (ii) other good and valuable
considerations, receipt of which is acknowledged herein (the “Purchase Price”).
 
(b)           On the Closing Date, the Buyer shall deliver the Purchase Shares
and the Indebtedness Retirement and the Seller shall deliver the Shares in their
collective possession and medallion guaranteed stock powers for all the Shares
to the Buyer.  The Buyer acknowledges that 24,325,000 of the pre-reverse split
Shares are currently being held without permission by Randall Lanham, an
attorney in California located at 28562 Oso Parkway, Suite D, Rancho Santa
Margarita, California 92688


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
3.1           Ownership of Securities.  Except as set forth herein, the Seller
is the owner, beneficially and of record, of the Shares, free and clear of any
adverse claim, lien, option, charge, security interest or encumbrance of any
nature whatsoever (collectively, the “Liens”). The Seller is allowed to sell the
Shares in a private transaction without volume limitation.


3.2           Authorization to Convey the Shares.  Except as set forth herein,
the Seller has full power and authority to sell, convey, assign and transfer the
Shares to the Buyer and otherwise consummate the transactions contemplated by
this Agreement and receive payment for the Shares as contemplated by this
Agreement. The Buyer shall acquire good and marketable title to the Shares free
and clear of all Liens. No authorization, approval or consent of any third party
is required for the lawful execution, delivery and performance of this Agreement
by the Seller.


3.3           Non-contravention.  This Agreement constitutes a valid and legally
binding obligation of the Seller, enforceable against it in accordance with its
terms.  Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby in the manner herein
provided, will constitute a violation of or default under, or conflict with, any
judgment, decree, statute or regulation or any governmental authority applicable
to the Seller or any contract, commitment, agreement or restriction of any kind
to which the Seller is a party or by which its assets are bound.  The execution
and delivery of this Agreement does not, and the consummation of the
transactions described herein will not, violate applicable law, or any mortgage,
lien, agreement, indenture, lease or understanding (whether oral or written) of
any kind outstanding relative to the Seller.
 
3

--------------------------------------------------------------------------------




3.4           Approval of Agreement. This Agreement is the legal, valid, and
binding obligation of the Seller enforceable in accordance with its terms.


3.5           Governmental Authorizations.  The Seller is not required to obtain
authorization, approval, consent, or order of, or make a registration or filing,
with, any court or other governmental body in connection with the execution and
delivery by the Seller of this Agreement and the consummation by the Seller of
the transactions contemplated hereby.


3.6           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated hereby, will not
result in the breach of any term or provision of, constitute an event of default
under, or require the consent or approval of any third-party pursuant to, any
material contract, agreement, or instrument to which the Seller is a party.


3.7           No Misrepresentations.  None of the information contained in the
representations and warranties of the Seller set forth in this Agreement
contains  any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein not misleading.


3.8           No Distribution.  The Shares were not (i) purchased by the Seller,
for cash or service from the Company with a view to distribution or (ii) are
being sold for the Company in connection with a distribution.  Furthermore, the
Seller is not participating in a distribution by the Company.


3.9           Financial Disclosure.  That the Financial Statements of the
Company contained in its periodic filings with the Securities and Exchange
Commission are true and accurate, and that there are no claims, creditors, liens
or encumbrances of any kind, nature or description that are not contained on the
financial statements.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
In order to induce the Seller to enter into this Agreement, the Buyer represents
and warrants to the Seller, as at the date of this Agreement and as at the
Closing Date (as if such representations and warranties were remade on the
Closing Date), as follows:
 
4.1           The Buyer understands that the Shares are restricted stock, which
has not been registered with the Securities and Exchange Commission, any state
securities agency or any foreign securities agency, and further, the Stock has
not been approved or disapproved by the Securities and Exchange Commission, any
state securities agency or any foreign securities agency.
 
4.2           The Buyer is acquiring the Shares solely for investment for his or
her own account and not with a view to, or for, resale in connection with any
distribution within the meaning of any federal securities act, state securities
act or any other applicable federal or state laws;
 
4.3           The Buyer understands the speculative nature and risks of
investments associated with the Shares, and confirms that the Shares would be
suitable and consistent with his or her to bear the risks of this investment;
and that there is no public market for the stock subscribed for herein.
 
4

--------------------------------------------------------------------------------




 
ARTICLE V
COVENANTS
 
5.1           Resignation as Officer and Director.  Rauno Perttu shall resign as
an officer and director of the Company and tender his resignation from such
positions effective as of the Closing Date.


5.2           Exclusivity.  The Seller shall not shall, directly or indirectly,
solicit, initiate, encourage, respond favourably to, permit or condone inquiries
or proposals from, or provide any Confidential Information to, or participate in
any discussions or negotiations with, any person (other than the Buyer, and the
respective directors, officers, employees, representatives and agents)
concerning:


(i) any merger, sale of assets not in the ordinary course of business,
acquisition, business combination, change of control or other similar
transaction involving the Company, or
 
(ii) any purchase or other acquisition by any person of the Shares, or
 
(iii) any sale, or issuance by the Company of any shares of its Securities.
 
5.3           The Seller will promptly advise the Buyer of, and communicate to
the Buyer, the terms and conditions of (and the identity of the Person making),
any such inquiry or proposal received.
 
5.4           The Seller not to Inhibit. Neither the Seller nor the Company will
take any action (nor omit to take any action) which would adversely affect the
ability of the Seller to sell and convey the Shares to the Buyer or adversely
affect the business or business prospects of the Company.
 


 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER
 
The obligations of the Buyer under this Agreement are subject to the
satisfaction or waiver by the Buyer of the following conditions precedent on or
before the Closing Date unless otherwise specified:
 
6.1           Warranties True as of Both Present Date and Closing Dates. The
representations and warranties of the Seller contained herein shall have been
accurate, true and correct on and as of the date of this Agreement, and shall
also be accurate, true and correct on and as at the Closing Date with the same
force and effect as though made by the Seller on the Closing Date.


6.2           Compliance with Agreements and Covenants.  The Seller shall have
performed and complied with all of its respective covenants, obligations and
agreements contained in this Agreement to be performed and complied with by them
on or prior to the Closing Date.
 
6.3           Actions or Proceedings.  No action or proceeding by any
Governmental Authority or other Person shall have been instituted or threatened
which could enjoin, restrain or prohibit, or could result in substantial damages
in respect of, any provision of this Agreement or the consummation of the
transactions contemplated hereby.
 
5

--------------------------------------------------------------------------------




ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
 
The obligations of the Seller under this Agreement are subject to the
satisfaction or waiver by the Seller of the following conditions precedent on or
before the Closing Date:
 
7.1           Warranties True as of Both Present Date and Closing Date.  The
representations and warranties of the Buyer contained herein shall have been
accurate, true and correct on and as of the date of this Agreement, and shall
also be accurate, true and correct on and as at the Closing Date with the same
force and effect as though made by the Buyer on the Closing Date.
 
7.2           Compliance with Agreements and Covenants. The Buyer shall have
performed and complied with all of its respective covenants, obligations and
agreements contained in this Agreement to be performed and complied with by it
on or prior to the Closing Date.
 
7.3           Actions or Proceedings.  No action or proceeding by any
Governmental Authority or other Person shall have been instituted or threatened
which could enjoin, restrain or prohibit, or could result in substantial damages
in respect of, any provision of this Agreement or the consummation of the
transactions contemplated hereby.
 
ARTICLE VIII
THE CLOSING
 
8.1           The Closing.
 
(a) The Closing shall be scheduled to occur at 12:00 noon at the offices of the
Buyer, on or before ten days from the date first set forth above (the
“Termination Date”), or on such later date as the Parties hereto shall mutually
agree.
 
(b) The Closing, and all transactions to occur at the Closing, shall be deemed
to have taken place at, and shall be effective as of, the close of business on
the Closing Date.
 
8.2           Deliveries by the Seller.
 
At the Closing, in addition to any other documents or agreements required under
this Agreement, the Seller shall deliver to the Buyer the following:
 
(a) Certificates evidencing the Shares, and medallion guaranteed stock powers
executed in blank, with all signatures medallion guaranteed and with all
necessary transfer taxes and other revenue stamps affixed and acquired at the
Seller’s expense;
 
(c) The written resignation of Rauno Perttu;
 
(d) Evidence, in form satisfactory to the Buyer, that all consents and approvals
have been obtained;
 
(e) A certificate dated as at the Closing Date of the Seller certifying as to
the compliance by the Seller with Sections 6.1 and 6.2;
 
6

--------------------------------------------------------------------------------


 
(f) The Certificate of Incorporation or similar instruments of the Company
certified by the Secretary of State or equivalent Person of the jurisdiction of
incorporation of the Company, and By-laws or similar instruments of the Company,
certified by the Secretary of the Company;
 
(g) Certificates of Good Standing for the Company from the State of Nevada;
 
8.3           Deliveries by the Buyer. At the Closing, the Buyer shall deliver
to the Seller the following:
 
(a) the Purchase Price;
 
(b) A certificate dated at the Closing Date, of an executive officer of the
Buyer, certifying as to compliance by the Buyer as the case may be, with Sectios
7.1 and 7.2.
 
ARTICLE IX
TERMINATION
 
9.1           Termination.  This Agreement may be terminated at any time on or
prior to the Closing Date:
 
(a) By the mutual consent of the Seller and the Buyer;
 
(b) By the Seller or the Buyer, if the Closing shall not have taken place on or
before the Termination Date; provided however, that the right to terminate this
Agreement under this Section 10.1 (b) shall not be available to any Party whose
wilful failure to fulfil any obligation under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such date;
 
(c) By the Buyer, if there shall have been a breach of any covenant,
representation or warranty or other agreement of the Seller hereunder, and such
breach shall not have been remedied within ten (10) business days after receipt
by the Seller of a notice in writing from the Buyer specifying the breach and
requesting such be remedied; or
 
(d) By the Seller, if there shall have been a breach of any covenant,
representation or warranty or other agreement of the Buyer hereunder, and such
breach shall not have been remedied within ten (10) business days after receipt
by the Buyer of notice in writing from the Seller specifying the breach and
requesting such be remedied.
 
9.2           Effect of Termination.  If this Agreement is terminated pursuant
to Section 10.1, all obligations of the Parties hereunder shall terminate,
except for the obligations set forth in Article X, which shall survive the
termination of this Agreement, and except that no such termination shall relieve
any party from liability for any prior wilful breach of this Agreement.
 
ARTICLE X
INDEMNIFICATION
 
10.1           Seller hereby agrees to indemnify Buyer and each of its officers,
agents and directors as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing.
 
7

--------------------------------------------------------------------------------


 
10.2           Buyer hereby agrees to indemnify Seller against any loss,
liability, claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made under this Agreement. The indemnification
provided for in this paragraph shall survive the Closing.
 
ARTICLE XI
MISCELLANEOUS
 
           11.1           Expenses.  The Seller shall pay all expenses of the
Seller and the Company (including attorneys’ fees and expenses), and the Buyer
shall pay all expenses of the Buyer (including attorneys’ fees and expenses), in
each case incurred in connection with this Agreement and the transactions
contemplated hereby.


           11.2            Amendment.  This Agreement may be amended, modified
or supplemented but only in writing signed by each of the Parties hereto.


           11.3            Notices.


Any notice, request, instruction or other document required by the terms of this
Agreement to be given to any other Party hereto shall be in writing and shall be
given either


(a) by telephonic facsimile, in which case notice shall be presumptively deemed
to have been given at the date and time displayed on the sender’s transmission
confirmation receipt showing the successful receipt thereof by the recipient;
 
(b) by hand delivery or Federal Express or other method in which the date of
delivery is recorded by the delivery service, in which case notice shall be
presumptively deemed to have been given at the time that records of the delivery
service indicate the writing was delivered to the addressee;
 
(c) by prepaid telegram, in which case notice shall be presumptively deemed to
have been given at the time that the records of the telegraphic agency indicate
that the telegram was telephoned or delivered to the recipient or addressee, as
the case may be; or
 
(d) by U.S. mail to be sent by registered or certified mail, postage prepaid,
with return receipt requested, in which case notice shall be presumptively
deemed to have been given forty-eight (48) hours after the letter was deposited
with the United States Postal Service.
 
           11.4            Waivers.


(a) The failure of a Party hereto at any time or times to require performance of
any provision hereof shall in no manner affect its right at a later time to
enforce the same.
 
(b) No waiver by a Party of any condition or of any breach of any term,
covenant, representation or warranty contained in this Agreement shall be
effective unless in writing, and no waiver in any one or more instances shall be
deemed to be a further or continuing waiver of any such condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.
 
8

--------------------------------------------------------------------------------


 
           11.5           Counterparts.


This Agreement may be executed in one or more counterparts, and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


           11.6           Interpretation.


(a) The headings preceding the text of Articles and Sections included in this
Agreement and the headings to Exhibits attached to this Agreement are for
convenience only and shall not be deemed part of this Agreement or be given any
effect in interpreting this Agreement.
 
(b) The use of the masculine, feminine or neuter gender herein shall not limit
any provision of this Agreement. The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation”, respectively.
 
(c) Consummation of the transactions contemplated herein shall not be deemed a
waiver of a breach of or inaccuracy in any representation, warranty or covenant
or of any party's rights and remedies with regard thereto.
 
(d) No specific representation, warranty or covenant contained herein shall
limit the generality or applicability of a more general representation, warranty
or covenant contained herein.
 
(e) A breach of or inaccuracy in any representation, warranty or covenant shall
not be affected by the fact that any more general or less general
representation, warranty or covenant was not also breached or inaccurate.
 
           11.7           Assignment.


(a) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective estates, heirs, legal representatives, successors
and assigns.
 
(b) No assignment of any rights or obligations hereunder may be made by the
Seller or by the Company without the prior written consent of the Buyer.
 
           11.8           No Third-Party Beneficiaries.   This Agreement is
solely for the benefit of the Parties hereto and, to the extent provided herein,
their respective estates, heirs, successors, Affiliates, directors, officers,
employees, agents and representatives, and no provision of this Agreement shall
be deemed to confer upon other third parties any remedy, claim, liability,
reimbursement, cause of action or other right.


11.9           Publicity.  Prior to the Closing Date, except as required by Law
or the rules of any stock exchange, no public announcement or other publicity
regarding the transactions referred to herein shall be made by the Buyer, the
Seller, the Company or any of their respective Affiliates, officers, directors,
employees, representatives or agents, without the prior written agreement of the
Buyer and the Seller, in any case, as to form, content, timing and manner of
distribution or publication; provided, however, that nothing in this Section
shall prevent such parties from discussing such transactions with those Persons
whose approval, agreement or opinion, as the case may be, is required for
consummation of such particular transaction or transactions.


           11.10           Further Assurances.   Upon the reasonable request of
the Buyer, the Seller will on and after the Closing Date execute and deliver to
the Buyer such other documents, releases, assignments and other instruments as
may be required to effectuate completely the transfer and assignment to the
Buyer of, and to vest fully in the Buyer title to, the Shares, and to otherwise
carry out the purposes of this Agreement.


           11.11           Severability.  If any provision of this Agreement
shall be held invalid, illegal or unenforceable, the validity, legality or
enforce ability of the other provisions hereof shall not be affected thereby,
and there shall be deemed substituted for the provision at issue a valid, legal
and enforceable provision as similar as possible to the provision at issue.


           11.12           Remedies Cumulative.   Unless otherwise specified,
the remedies provided in this, Agreement shall be cumulative and shall not
preclude the assertion or exercise of any other rights or remedies available by
law, in equity or otherwise.


           11.13           Entire Understanding.  This Agreement and the Related
Agreements set forth the entire agreement and understanding of the Parties
hereto and supersede any and all prior agreements, arrangements and
understandings among the Parties.


           11.14           Applicable Law; Resolution of Disputes; Venue.
 
9

--------------------------------------------------------------------------------




(a) This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Nevada without giving effect to the,
principles of conflicts of Law thereof.
 
(b) JURISDICTION AND VENUE; WAIVER OF JURY TRIAL.  This Agreement is subject to
the exclusive jurisdiction of the courts of the State of Nevada and of the
United States of America  without reference to conflict of law principles.  THE
PARTIES HEREBY (I) AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY A JURY, AND (II) WAIVE ANY RIGHT TO TRIAL BY JURY TO THE FULLEST EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST.  THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY AND KNOWINGLY AND VOLUNTARILY GIVEN, BY EACH OF THE
PARTIES HERETO.
 
(c) Each entity or Party involved in litigation or arbitration shall be
responsible for its own costs and expenses of any litigation or arbitration
proceeding, including its own attorney's fees (for any litigation, arbitration,
and any appeals).
 


 
(The rest of this page left intentionally blank.)
 


10

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement as of the date first above written.


 
 


______________________
RAUNO PERTTU
 
 
STRATEGIC MINERALS, INC.
 
By:__________________
 
Name: Rauno Perttu
 
Title:   Chief Executive Officer


 
 
AULTRA GOLD, INC.
 
By:__________________
 
Name:  Rauno Perttu
 
Title:   Chief Executive Officer


 
DUTCH GOLD RESOURCES INC.
 
By:____________________
Name: Daniel W. Hollis
Title:  Chief Executive Officer


 
11

--------------------------------------------------------------------------------




 
SCHEDULE A
 
Name
Number of Shares
   
 
Rauno Perttu
 
3,510,000
 
Strategic Minerals Inc.
 
2,000,000
 
Aultra Gold Capital Inc.
 
932,500


 
 
12